I concur in the result.
I concede the right of the legislature to define the practice of law, including within the definition acts not embraced within the term as anciently understood, and to provide fine and imprisonment for unauthorized practice as so defined. But I do not concede that the enlargement of the definition enlarges the power of the court to punish for contempt. This power, as I understand it, is inherent in the court as essentially necessary to its own protection. The court may enforce order and decorum in its presence, and may punish as for contempt anyone refusing to obey its mandates or obstructing their enforcement, but the court cannot go beyond this, not even with legislative sanction, because the legislature itself cannot create crimes triable under a summary proceeding or otherwise than in accordance with the course of the common law.
It is true that, in Paul v. Stanley, 168 Wn. 371,12 P.2d 401, this court held that a member of the bar possesses a franchise which entitles him to complain against one practicing law without authority, and that, in a proper case, the court can enjoin the unauthorized practice. This holding is grounded upon *Page 318 
the idea that the licensed practitioner has a property interest which is invaded by unauthorized acts of a person not admitted to the bar. But it is a wholly different thing to ask this court to lay the whole state under an interdict, suspending trial by jury and the ordinary process in criminal procedure, for the punishment of a purely statutory offense, and one having no relation to the judicial business of the court.
The court possesses a large measure of power for its own protection and in aid of the enforcement of its decrees, but the way to retain power is not to abuse it. Apart from the abstract question of power, the supreme court could perform this petty police duty only by neglecting its proper and essential duties.